DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birdsall (US 2015/0148791).
Regarding claims 9, 10, 16 and 17, Birdsall discloses generating a first output with a first fluid sensor, sending the output to a controller, and determining residual cryoablation information on the basis of the first sensor output (paragraph [0241]). Birdsall further discloses determining the number of procedures that may be performed on the basis of the residual fluid quantity ([0254]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 2007/0032783) in view of Birdsall (US 2015/0148791).
Regarding claims 1, 2, 4-6, 9, 10, 12-14, 16, 17, 19 and 20, Abboud discloses a cryosurgical system with a balloon catheter (fig. 1A), a fluid container (fig. 1B) and a second fluid sensor for determining fluid consumption (flow sensor, [0038]-[0039]). The system further includes a controller for operation and monitoring (100, [0066]). Abboud does not disclose a first sensor for sensing the fluid quantity in the fluid container or the controller determining residual cryoablation information based on information from the first and second sensors. Birdsall discloses a cryosurgical system which also employs a balloon catheter connected to a fluid container (128 and 104, fig. 1A) and teaches that a weight, pressure or flow sensors can be used to determine the amount of refrigerant remaining ([0241]). Birdsall further teaches that this information can be used to determine how many treatment procedures can be completed with the remaining refrigerant ([0254]). Birdsall does not disclose that the controller calculates the remaining procedures on the basis of information from the two different sensors. However, the fact that Birdsall discloses these various sensors can all be used for the same purpose is evidence that they are functional equivalents. It has been held that it is obvious to combine functional equivalents to perform the same functions that the and/or the second fluid sensor 232 can then be processed by the controller 234 to determine residual cryoablation information” (emphasis added, paragraph [0057]). This suggests that either sensor, or both sensors together, could be used to produce the same result. Therefore, before the filing date of the invention, it would have been obvious to provide the system of Abboud with the first pressure/weight sensor and control functions taught by Birdsall, and further to use any relevant information to calculate amount of refrigerant remaining, including weight, pressure and rate, to produce the predictable result of allowing the system to calculate the number of remaining procedures as taught by Birdsall.
Regarding claim 7, the system of Abboud-Birdsall as discussed above does not disclose that the fluid consumption information is in the form of an average flow rate. However, it is well-established that various forms of data can be used to calculate parameters relevant to a medical procedure. Birdsall further discloses, for example, that a huge range of values, including average flow rate, can be calculated ([0299]). Further, Applicant has not disclosed that the use of average flow rate produces an unexpected result. Therefore, before the filing date of the application, it would have been obvious to a person of ordinary skill in the art to modify the system of Abboud-Birdsall to employ any commonly known metric of fluid consumption, including average flow rate as taught by Birdsall, to allow the system to determine the remaining refrigerant in the tank.
Regarding claims 8 and 15, the system of Abboud-Birdsall does not specifically disclose displaying the residual cryoablation information. However, both Abboud (fig. 2B) and Birdsall (1268, [0150]) discloses displays and Applicant has not disclosed that the use of displays, or displaying any particular information, produces an unexpected result. Therefore, before the application was filed, it would have been obvious to modify the system of Abboud-Birdsall to display any information relevant to the procedure, including the amount of uses left in the container as taught by Birdsall, to produce the predictable result of allowing a user to make appropriate decisions regarding a cryosurgical procedure.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud and Birdsall, further in view of Maytal (US 5,540,062).
Regarding claims 3, 11 and 18, the system of Abboud-Birdsall does not specifically disclose that the amount of refrigerant remaining is expressed in the amount of time left for the performance of a cryosurgical procedure. Maytal discloses a cryosurgical system which calculates the remaining operation time on a reservoir according to the pressure in the reservoir (col. 4 lines 31-43). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the system of Abboud-Birdsall to provide the operator with information about the remaining refrigerant in any commonly mode, including remaining treatment time as taught by Maytal, that would produce the predictable result of allowing a user to make informed decisions about an ablation procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the well understood relationship between information from temperature, pressure and flow rate sensors and the amount of coolant delivered to an inflatable cryosurgical catheter over a period of time, see paragraph [0041] of US 2012/0029495. Regarding the general use of various inputs and displays for adjusting and monitoring cryoablation system parameters, see paragraph [0051] of US 2013/0197496. Regarding the use of a predetermined volume of refrigerant for a cryoablation procedure, which is relevant if there a fixed amount of cryogen available, see paragraph [0057] of US 2012/0035601. Regarding the use of a sensor to determine if there is a sufficient amount of refrigerant remaining, see paragraph [0034] of US 2009/0299356. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794